Citation Nr: 1445873	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-08 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred on September 12, 2011, at the Memorial Hospital and Manor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The Board notes that there appears to be some confusion as to whether the Veteran is represented by a private attorney or the American Legion.  Based on the February 2011 Form 21-22 which names the American Legion as the attorney of record, and American Legion's submissions, including its April 2012 VA Form 646, and the Veteran's March 2014 statement noting that the necessary paperwork was included in the claims file, the Board finds that the American Legion is the appropriate attorney of record.  In light of the disposition of this case, the Board finds that further development (i.e., delay) on this issue is superfluous.  


FINDINGS OF FACT

1.  On September 12, 2011, the Veteran received emergency room and other medical services for a nonservice-connected disability, at the Memorial Hospital and Manor, a non-VA medical facility for which he incurred medical expenses.

2.  The emergency services provided on September 12, 2011, were of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health; VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services for a nonservice-connected disability at the Memorial Hospital and Manor, a non-VA facility, on September 12, 2011, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for emergency services for a nonservice-connected disability at Memorial Hospital and Manor, a non-VA medical facility, on September 12, 2011.  

On September 12, 2011, the Veteran called a VA treatment facility regarding his severe foot pain and swelling that had lasted for the past five days.  According to VA treatment notes "triage recommend Urgent Care."  The Veteran's wife was informed that the Veteran needed to "see a doctor now or [his] condition could worsen.  A prolonged loss of blood flow to an limb can cause irreversible damage."  The Veteran lives approximately two and a half hours driving from the VA hospital in Lake City, Florida, so instead his wife took him to a non-VA emergency room in Bainbridge, Georgia.

The basis in which the VA may pay for private treatment is very narrow:  Pursuant to 38 U.S.C.A. § 1725, VA may reimburse a Veteran for the reasonable value of emergency treatment afforded to the Veteran in a non-Department facility if: (1) the Veteran is an active VA health-care participant, that is, a participant in a health-care program under 38 U.S.C.A. § 1705(a) and the Veteran received care under the program in the 24-month period preceding the furnishing of emergency treatment; (2) the Veteran is personally and financially liable for emergency treatment afforded to the Veteran in a non-Department facility; (3) the Veteran is not entitled to care or services under any other health-plan and has no other contractual or legal recourse against a third party; and (4) the Veteran is not eligible for reimbursement for medical services under 38 U.S.C.A. § 1728 . 

For purposes of 38 U.S.C.A. § 1725, the term "emergency treatment" means medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility. 

Under 38 C.F.R. § 17.1002, implementing 38 U.S.C.A. § 1725, payment or reimbursement by VA for emergency services may be made only if all conditions are met.  The pertinent conditions at issue here are: (1) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); and (2) A VA facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson. 

In this case, the VAMC denied the claim in October 2011, based on the determination that the care provided was "non emergent" and VA facilities were feasibly available.  

With regard to the first issue, the Board finds that the Veteran's treatment was of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health.  In this regard, a September 12, 2011, VA treatment record notes the following:

[The Veteran] is having severe foot pain for past 5 days.  Feet are severely swollen.  States pain level 10/10.  Went to clinic today.  Pain is worse.  Patient is diabetic.  Triage recommend Urgent Care.  Spouse states she will take him to a non-VA ER in Bainbridge, GA.  Wife informed we cannot authorize payment.

The Veteran's spouse was also informed that the Veteran needs to "see a doctor now or [his] condition could worsen.  A prolonged loss of blood flow to an limb can cause irreversible damage."

Although the VA physicians determined later that the Veteran's care was non-emergent in nature because he had chronic edema history, they did not discuss the severity of the condition, as it appeared to the Veteran, at the time during which the decision to seek treatment from an emergency room was made.  Under the circumstances, the Board finds that the Veteran was reasonably concerned that his symptoms presented such a hazard to life as to require immediate medical attention.

With regard to the second issue, a VA facility may be considered as not feasibly available when the relative distance of the travel involved makes it necessary or economically advisable to use non-VA facilities.  See 38 C.F.R. § 17.53 (2013); see also Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (providing that the fact that a VA medical center was located in the same city as the private facility did not provide an adequate basis for the Board's findings that a VA facility was "available"; rather, the determination of whether a VA facility was "feasibly available" must be made after consideration of such factors as the urgent nature of the Veteran's medical condition and the length of any delay that would have been required to obtain treatment from a VA facility).

In this case, the Veteran's home address is in Bainbridge, Georgia.  The Memorial Hospital and Manor where the Veteran sought treatment is also located in Bainbridge, Georgia.  

The VA hospital where the Veteran would have had to travel to in order to seek treatment is located approximately 140 miles away in Lake City, Florida.

Considering the Veteran was facing an emergency medical situation, as discussed above, the Board finds that a VA facility was not feasibly available.

Accordingly, the Board finds that payment or reimbursement by VA for medical services for a nonservice-connected disability, on September 12, 2011, at the Memorial Hospital and Manor, a non-VA facility, is warranted.

In this regard, in light of the very extraordinary cost of private care to VA, the Veteran is asked (in the future) to make every effort to use a VA facility when possible so that the VA can help as many Veterans as possible with the limited funds it has been provided. 

ORDER

Payment or reimbursement of emergency services provided on September 12, 2011, at the Memorial Hospital and Manor is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


